Citation Nr: 0933326	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-37 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Veteran provided testimony at a July 2009 hearing before 
the undersigned.  A transcript of the proceeding is 
associated with the claims folder.

A May 2004 letter from the Veteran requested an increased 
rating for hearing loss.  Although a notice letter was 
issued, the claim has not yet been adjudicated.  It is 
therefore referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his PTSD is due to his active 
service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

A July 2004 VA outpatient treatment record shows that the 
Veteran has a current diagnosis of PTSD.  In July 2009, the 
Veteran provided testimony before the Board regarding claimed 
in-service stressors.  Specifically, he reported that in 
approximately May 1966 while waiting for a flight to Cam Ranh 
Bay, he experienced an attack by rocket.  The Veteran further 
stated that because he was only at the airport temporarily, 
he was not prepared, and was provided fire cover and 
ammunition by a fellow serviceman.

Service personnel records demonstrate that the Veteran was 
assigned to the 97th Transportation Company (97th TC Co) from 
May 1966 through May 1967.  In June 2008, the Joint Services 
Records Research Center (JSRRC) provided detailed information 
about the 97th TC Co, indicating that during the calendar 
year of 1966, the Company was based out of Cam Ranh Bay.  The 
Veteran's service personnel records indicate that the Veteran 
was in Vietnam from May 1966 to May 1967.  

Although the JSRRC was unable to verify the Veteran's 
stressor, it appears that a more detail-specific request, 
focused on attacks at the Cam Rahn Bay airport in May 1966 
could yield more favorable results.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Specifically, the RO must contact the Veteran and attempt to 
verify the in-service claimed stressor regarding the rocket 
attack detailed above.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to 
obtain the name and location of the 
airport where the rocket attack occurred.  

2. If the Veteran responds with the 
requested specific information, the 
AMC/RO should direct the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the Veteran's alleged 
stressors.  

3.  Following the above, the AMC/RO 
should make a specific determination, 
based upon the complete record, with 
respect to whether the Veteran was 
exposed to a stressor or stressors in 
service.  If the AMC/RO determines that 
the record verifies the existence of a 
stressor or stressors, the AMC/RO should 
specify what stressor or stressors in 
service it has determined are established 
by the record.  

4.  If, and only if, the AMC/RO 
determines that the record verifies the 
existence of a stressor or stressors, 
then the AMC/RO should arrange for the 
Veteran to be afforded a VA psychiatric 
examination.  

The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The claims folder must be made 
available to the examiner prior to the  
examination.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the AMC/RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether it is at least 
as likely as not that the current 
symptomatology is related to the one or 
more in-service stressors found to be 
established by the record.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
disorder is related to active  service.  

The examiner should provide a rationale 
for any opinion provided. 

5.  Thereafter, readjudicate the 
Veteran's claim.  If the decision with 
respect to the claim remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




